MEMORANDUM **
Jose Iraheta appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Iraheta contends that the district court proeedurally erred by failing to consider his challenge to the sentencing enhancement under U.S.S.G. § 2L1.2(b), by giving too much weight to the Guidelines, by failing to address the 18 U.S.C. § 3553(a) sentencing factors, and by failing to provide an adequate explanation for the sentence. We review for plain error. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010). There is no plain error here because “the district court listened to [Iraheta’s] arguments, stated that it had reviewed the criteria set forth in § 3553(a), and imposed a sentence within the Guidelines range.” Id.
Iraheta also contends that the sentence is substantively unreasonable because application of the 16-level sentencing enhancement under U.S.S.G. § 2L1.2 resulted in a sentence that was greater than necessary to meet the goals of sentencing. In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence at the bottom of the Guidelines range was not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); Valencia-Barragan, 608 F.3d at 1108-09.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.